       Case 18-15461-mdc           Doc 60   Filed 03/04/19 Entered 03/04/19 13:56:41      Desc Main
                                            Document     Page 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re: Curtis D. Hurst, Jr.,
       Bankruptcy No 18-15461 mdc
       Adversary No.
       Chapter          13
                                                            Date: March 4, 2019

To:             Brad J. Sadek, Esq.

                                     NOTICE OF INACCURATE FILING

                Re: #56 Application for Compensation Certification of Service
                    #57 Notice of Application for Compensation

The above pleading was filed in this office on February 27, 2019. Please be advised that the following
document(s) filed contains a deficiency as set forth below:


                ()         Debtor's name does not match case number listed
                ()         Debtor's name and case number are missing
                (XX)       Wrong PDF document attached
                ()         PDF document not legible
                ()         Notice of Motion/Objection
                ()         Electronic Signature missing
                ()         Other


In order for this matter to proceed, please submit the above noted correction within fourteen (14) days
from the date of this notice. All replies with appropriate corrections should be submitted to the e-mail
address of qc@paeb.uscourts.gov . Otherwise, the matter will be referred to the Court.


                                                                   Timothy B. McGrath
                                                                   Clerk


                                                                   By: Y. Woods
                                                                   Deputy Clerk


CM-ECF 14 day notice.frm
4/30/04
